DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claim 1  as originally filed, is currently pending and have been considered below.
Information Disclosure Statement 
3. 	The information disclosure statement filed  from 08/30/2021 to 07/07/2022, have been reviewed and placed of record in the file. 
Applicant submitted, from 08/30/2021 to 07/07/2022 an Information Disclosure Statement containing  more than 460 references/NPLs. Due to the voluminous set of documents submitted, applicant is requested under 37 CFR 1.1 05 to provide an indication of which references are considered to be most highly pertinent to the claimed invention. 
The IDS and the information referred to therein has been placed in the file but not considered. 
Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [ 220 USPQ 289 ] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  	If applicant instead indicates that all the submitted documents are most highly pertinent, then applicant is requested to provide an explanation of the pertinence of every single cited reference in the Information Disclosure Statement. The applicants are requested to identify the relevant references including relevant sections highlighted in each of the relevant references, since they are believed to be the most knowledgeable about the content of the information included in the DS submitted.This information is necessary to evaluate to the large volume of prior art submitted.
Examiner  requests, under 37 C.F.R. §§ 1.105 (i)-(iv) and (viii), that Applicant submit with the response to this Office Action a detailed summary of indication of which references are considered to be most highly pertinent to the claimed invention.
such information as may be reasonably necessary to properly examine or treat the matter.’ Thus, information required by the examiner pursuant to 37 CFR 1.105 would not necessarily be considered material to patentability in itself, but would be necessary to obtain a complete record from which a determination of patentability will be made.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over  Butler (USP 2014/0066000) in view of Cashler et al. (USP 2006/0282202) in view of Avadhanam (USP 2010/0227608).

As Per Claim 1, Butler teaches, a mobile computing device ( via 100, [0014], Fig.1) comprising: an accelerometer configured to measure acceleration of at least one axis of the accelerometer; ([0006]); communication circuitry configured to wirelessly communicate with other devices; ([0002], [0029]); a processor; ([0015], [0025]) and memory storing computer-executable instructions that, when executed by the processor,([0016])  cause the mobile computing device to:  receive, from the accelerometer of the mobile computing device, one or more acceleration measurements measured by the accelerometer of the mobile computing device during a first time window;  (via receiving deceleration from accelerometer, [0006]); based on the one or more acceleration measurements received from the accelerometer of the mobile computing device, determine a likelihood that a vehicle associated with the mobile computing device was involved in a crash; ([0006]); corroborate the likelihood that the vehicle associated with the mobile computing device was involved in a crash, ([0006]).

However, Butler does not explicitly teach, wherein corroborating the likelihood that the vehicle associated with the mobile computing device was involved in a crash comprises determining, based on location data, whether a distance the vehicle traveled during one or more additional time windows after the first time window exceeds a threshold distance.
In a In a related field of Art, Cashler et al. (Cashler) teaches,  a vehicle including one or more multi-stage supplemental restraints 12 such as airbags and a microprocessor-based airbag control module (ACM) 14,  wherein corroborating the likelihood that the vehicle associated with the mobile computing device was involved in a crash comprises determining, based on location data, whether a distance the vehicle traveled during one or more additional time windows after the first time window exceeds a threshold distance; (via vehicle being equipped with ACM, comparing acceleration with a threshold value and determining the onset of a crash event and deploying airbags  based on severity of crash for occupant protection, via the ACM 14 having an internal accelerometer responsive to longitudinal acceleration of the vehicle 10, and also receiving input signals pertaining to vehicle speed (VS) and closing velocity (CV) of an approaching object. ACM 14 using the acceleration, vehicle speed and closing velocity inputs (ACCEL, VS, CV) to discriminating the severity of a crash event and deploying one or more restraint 12 if the crash event is sufficiently severe. [0012]. ACM 14 utilizing the VS and CV inputs to classify a crash event once the ACCEL input exceeds an enable threshold.[0013], also see [0002], [0004], [0013], [0017], [0018]),  (Cashler : Claims 1,6,7,and 8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Butler  and Cashler  before him at the time filing, to modify the systems of Butler by incorporating the teachings  (ACM module) of  Cashler  in order to  obtain and compare vehicle acceleration with a threshold value and determine the onset of a crash event and storing a closing velocity determined by said sensor when said onset is detected; determining a classification of said crash event based on the stored closing velocity. Motivation to combine the two teachings is, to obtain information of on setting of vehicle crash event and executing a classification-specific deployment algorithm during said crash event to determine if and when deployment of said restraint is warranted based on measures of actual crash severity.

However, Bulter in view of Cashler does not explicitly teach, based on corroborating the likelihood that the vehicle associated with the mobile computing device was involved in a crash, store data indicative of the likelihood that the vehicle associated with the mobile computing device was involved in a crash. 
 
In  a related field of Art, Avadhanam teaches,  an apparatus and method for automatic mobile device crash notification, wherein, based on corroborating the likelihood that the vehicle associated with the mobile computing device was involved in a crash, store data indicative of the likelihood that the vehicle associated with the mobile computing device was involved in a crash (Abstract, [0001], [0038],  [0004-007], Fig.3, also see [0027-0040], Figs.4-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Butler, Cashler  and Avadhanam  before him at the time filing, to modify the systems of Butler by incorporating the teachings  of  Avadhanam  in order to mobile device storing the crash data in an embedded file or an external memory connected to the mobile device for safe  storage, thus allowing for restoration of the crash data after the reverse link data call is established. Motivation to combine the two teachings is, to  preserve crash data for future investigation, compensation and analysis ( i.e., saving data for future teaching and financial analysis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663